Citation Nr: 0927971	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for memory loss, due to 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
due to undiagnosed illness.

3.  Entitlement to service connection for chronic skin 
rashes, due to undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
disorders, due to undiagnosed illness.

5.  Entitlement to service connection for sleep apnea with 
night muscle twitching, due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  The Veteran and his spouse 
testified before the undersigned at a hearing held at the RO 
December 2004.  In August 2005, the Board remanded the appeal 
for additional development.

A review of the claims file shows that the issue of 
entitlement to service connection for a seizure disorder is 
raised by the record, including the May 2009 VA examination 
report.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Initially, the Board notes that the appeal was remanded in 
August 2005 to, among other things, obtain the Veteran's 
service personnel records from the National Personnel Records 
Center (NPRC) in order to confirm he served in Southwest Asia 
during the Persian Gulf War.  However, while the post-remand 
record documents a number of requests for this information, 
including requests made in August 2005, January 2006, and 
March 2006, confirmation of the Veteran's service in 
Southwest Asia during the Persian Gulf War was never provided 
by NPRC.  

In this regard, because these are Federal records, governing 
regulations mandate that efforts to obtain them should be 
ended only if it is concluded that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998), 
held that, where the remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance.  Accordingly, given the failure to confirm the 
Veteran's service in Southwest Asia during the Persian Gulf 
War while the appeal was in remand status, the Board must 
once again remand this appeal to obtain this information.  
Id; also see 38 C.F.R. § 19.9 (2008).

Next, the Board notes that the appeal was remanded in August 
2005 to, among other things, obtain the Veteran's VA 
treatment records from the facilities in Altoona, Pittsburgh, 
and Johnstown from November 2003 to the present.  However, 
while the post-remand record shows that VA obtained his 
Pittsburgh VA treatment records, it does not show that VA 
obtained, or even requested, the Veteran's records from the 
Altoona and Johnstown facilities.  Accordingly, a remand is 
also required to request these records.  Id.

In addition, the Board notes that the appeal was remanded in 
August 2005 to, among other things, provide the Veteran with 
Veterans Claims Assistance Act of 2000 (VCAA) notice with 
respect to the undiagnosed illness claims as well as to 
provide him with a supplemental statement of the case which 
provided him with notice of 38 C.F.R. § 3.317 (2008).  
However, the post-remand letters (see letters dated in August 
2005, June 2006, and March 2009) did not provide the Veteran 
with notice with respect to the undiagnosed illness claims 
and the post remand supplemental statement of the case (see 
May 2009 supplemental statement of the case) did not provide 
him with notice of 38 C.F.R. § 3.317.  Accordingly, a remand 
to provide this information is required.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 19.31 (2008); Stegall, 
supra.

Lastly, the Board notes that the appeal was remanded in 
August 2005 to, among other things, provide the Veteran with 
a VA examination to obtain necessary medical opinion evidence 
as to the origins of his claimed disabilities.  However, 
while the Veteran was subsequently provided VA examinations 
in May 2009, those VA examiners did not fully comply with the 
Board's August 2005 remand instructions.  

Specifically, the VA examiners were supposed to provide 
opinions as to "whether any . . . seizure disorder noted 
during and after service is intertwined with the [V]eteran's 
claims, specifically for memory loss and sleep apnea with 
muscle twitching" and whether it is "as likely as not that 
any current disability found is attributable to a Persian 
Gulf undiagnosed illness or otherwise causally related to 
service" (emphasis added).  However, the examiners did not 
provide answers to these questions as to the Veteran's claims 
of service connection for memory loss, chronic fatigue, 
chronic skin rashes, gastrointestinal disorders, and sleep 
apnea with night muscle twitching.  Therefore, a remand to 
obtain this information is required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Stegall, supra.  

In this regard, while the May 2009 VA examiners opined that 
the Veteran required a psychiatric examination to ascertain 
the origins or etiology of his memory loss, such an 
examination was not thereafter provided to the claimant while 
the appeal was in remand status.  Therefore, a remand is also 
required to obtain the needed examination.  Id; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As to the claims of entitlement to service connection for 
memory loss and sleep apnea with night muscle twitching, as 
previously noted in the August 2005 remand the record 
indicates that the Veteran's seizure disorder may cause 
and/or aggravate his memory loss and sleep apnea with night 
muscle twitching.  See 38 C.F.R. § 3.310 (2008).  
Accordingly, adjudication of these issues must be deferred 
pending the RO's adjudication of the claim of service 
connection for a seizure disorder.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should verify the 
Veteran's service in Southwest Asia 
during the Persian Gulf War.  Efforts to 
obtain this information should be ended 
only if it is concluded that the 
information sought does not exist or that 
further efforts to obtain this 
information would be futile.  If the 
information cannot be found, the Veteran 
should be notified in writing.  All 
actions to obtain the requested 
information should be documented fully in 
the claims file.

2.  The RO/AMC should obtain the 
Veteran's VA treatment records from the 
facilities in Altoona and Johnstown from 
November 2003 to the present.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.



3.  The RO/AMC should provide to the 
Veteran with VCAA notice which includes 
notice of the laws and regulations 
governing undiagnosed illness claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.317.

4.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain an addendum to the 
May 2009 VA examinations.  The claims 
folder must be forwarded to and reviewed 
by an appropriate medical professional 
providing the addendum.  Thereafter, the 
medical professional must provide 
explicit responses to the following 
questions:

(a) Is it at least as likely as not 
that the Veteran has objective 
evidence of chronic fatigue, chronic 
skin rashes, gastrointestinal 
disorders, and/or sleep apnea with 
night muscle twitching? 

If so, what are the diagnoses for 
each of the disabilities? 

(b)  As to each disability 
associated with a known clinical 
diagnosis, is it as likely as not 
that it was caused or aggravated by 
military service?

(c)  As to each symptom that cannot 
be associated with a known clinical 
diagnosis, specify whether the 
Veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by chronic 
fatigue, chronic skin rashes, 
gastrointestinal disorders, and/or 
sleep apnea with night muscle 
twitching, as established by 
history, physical examination, and 
laboratory tests, that have either 
(1) existed for 6 months or more, or 
(2) exhibited intermittent episodes 
of improvement and worsening over a 
6-month period.  

If further specialty studies are 
necessary they must be conducted.

(d)  Is it at least as likely as not 
that the Veteran's seizure disorder 
causes or aggravates memory loss 
and/or sleep apnea with muscle 
twitching?  If it aggravates the 
Veteran's memory loss and/or sleep 
apnea with muscle twitching, the 
examiner should attempt provide a 
baseline as to the degree of 
impairment prior to its aggravation.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The term "aggravation" is defined for 
legal purposes as a chronic worsening of 
the underlying condition, as opposed to a 
temporary flare-up of symptoms.  

5.  After undertaking the above 
development to the extent possible, the 
RO/AMC should provide the Veteran with a 
psychiatric examination.  The examiner 
should be provided with the claims 
folder.  After a review of the record on 
appeal and an examination of the Veteran, 
the examiner should provide explicit 
responses to the following questions:

(a) Is it at least as likely as not 
that the Veteran has objective 
evidence of memory loss? 

If so, what is the diagnosis? 

(b)  If his memory loss is 
associated with a known clinical 
diagnosis, is it as likely as not 
that it was caused or aggravated by 
military service or manifested to a 
compensable degree in the first 
post-service year?

(c)  If his memory loss cannot be 
associated with a known clinical 
diagnosis, specify whether the 
Veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by memory loss 
as established by history, physical 
examination, and laboratory tests, 
that have either (1) existed for 6 
months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The term "aggravation" is defined for 
legal purposes as a chronic worsening of 
the underlying condition, as opposed to a 
temporary flare-up of symptoms.  

6.  Prior to adjudicating any of the 
issues currently on appeal, the RO/AMC 
should adjudicate the Veteran's claim of 
entitlement to service connection for a 
seizure disorder and such adjudication 
should include whether memory loss and 
sleep apnea with night muscle twitching 
are symptoms of the seizure disorder.

7.  Then, the RO/AMC should readjudicate 
the claims for service connection for 
undiagnosed illness manifested by memory 
loss, chronic fatigue, chronic skin 
rashes, gastrointestinal disorders, and 
sleep apnea with night muscle twitching.  
If any of the claims are denied, the 
RO/AMC should issue a supplemental 
statement of the case to the Veteran and 
his representative which includes notice 
of 38 C.F.R. § 3.317 and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

